DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the binary file" in line 1. It is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 1 recites the limitation “receiving a binary file” in line 3 and “generating a new binary file” in line 5. It is unclear whether the “the binary file” corresponds to the received binary file or generated binary file.
Claim 16 recites the limitation "the binary file" in line 1. It is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 12 recites the limitation “receive a binary file” in line 8 and “generate a new binary file” in line 12. It is unclear whether the “the binary file” corresponds to the received binary file or generated binary file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klaiman et al. (US20210350176 A1), hereinafter referred to as Klaiman.

Regarding claim 1, Yip discloses a method (para. 0018, “a computer-implemented method of identifying biomarkers in digital image of a hematoxylin and eosin (H&E) stained slide of target tissue”) of predicting features in binary files (Abstract, “predicting biomarker status and biomarker metrics from histopathology slide images”), executable by a processor (para. 0152, “at least one processor”), the method (Fig. 1) comprising: 
receiving a binary file (Fig. 1, step 102, receive one or more tissue images); 
calculating a feature value corresponding to latent space of the binary file (Fig. 1, step 104, 106, and 108, splitting each image into a bag of tiles, each tile having assigned the image label and computing a feature vector comprising image features extracted selectively from said tile, the tile corresponds to the latent space, para. 0209, “a Multiple-Instance-Learning (MIL) program 226 is trained on all the tiles and respective feature vectors of all images received for all patients in the group. Thereby, the MIL program treats each set of tiles as a bag of tiles having the same label. The training comprises analyzing the feature vectors 220 of the tiles in the training data set for computing for each of the tiles a numerical value 228. This numerical value indicates the predictive power of the feature vector associated with the tile in respect to the label assigned to the image from which the tile was derived.”); and 
generating a new binary file on the calculated feature value (Fig. 1, step 108 and 110,  para. 0211, “the image analysis system outputs an image tile report gallery 206 via a GUI 232 generated by an image analysis software. An example of a GUI comprising a report image tile gallery is depicted in FIG. 3. The report gallery comprises a subset of the tiles, whereby the subset is sorted in accordance with their respectively computed numerical value.”) . 

Regarding claim 2, Klaiman discloses the method of claim 1 (Fig. 1), wherein the feature value (Fig. 1, step 104, 106, and 108, splitting each image into a bag of tiles, each tile having assigned the image label and computing a feature vector comprising image features extracted selectively from said tile, the tile corresponds to the latent space, para. 0209, “a Multiple-Instance-Learning (MIL) program 226 is trained on all the tiles and respective feature vectors of all images received for all patients in the group. Thereby, the MIL program treats each set of tiles as a bag of tiles having the same label. The training comprises analyzing the feature vectors 220 of the tiles in the training data set for computing for each of the tiles a numerical value 228. This numerical value indicates the predictive power of the feature vector associated with the tile in respect to the label assigned to the image from which the tile was derived.”) is calculated by a dual-encoder attention-based U-net architecture (para. 0077, “the trained machine learning logic to be used for feature extraction (“feature extraction MLL”) is trained in a supervised method by taking an MLL of type fully convolutional network that includes a bottleneck, like UNET”, para. 0080, “According to one example, the network of the feature-extraction MLL has a UNET based network architecture.”, para. 0025, “a weight computed for each tile by an attention-MLL”).

Regarding claim 4, Klaiman discloses the method of claim 1 (Fig. 1), wherein the received binary file comprises at least one from among an image, an animation, a video, and a sound  (Fig. 1, step 102, receive one or more tissue images).

Regarding claim 5, Klaiman discloses the method of claim 1 (Fig. 1), wherein calculating the feature value (Fig. 1, step 104, 106, and 108, splitting each image into a bag of tiles, each tile having assigned the image label and computing a feature vector comprising image features extracted selectively from said tile, the tile corresponds to the latent space, para. 0209, “a Multiple-Instance-Learning (MIL) program 226 is trained on all the tiles and respective feature vectors of all images received for all patients in the group. Thereby, the MIL program treats each set of tiles as a bag of tiles having the same label. The training comprises analyzing the feature vectors 220 of the tiles in the training data set for computing for each of the tiles a numerical value 228. This numerical value indicates the predictive power of the feature vector associated with the tile in respect to the label assigned to the image from which the tile was derived.”) comprises:  determining one or more attention priors from the received binary file (para. 0017, “the received digital images comprise digital images of tissue samples whose pixel intensity values correlate with the amount of a non-biomarker specific stain, in particular H&E stain”, para. 0174, “term “intensity information” or “pixel intensity” as used herein is a measure of the amount of electromagnetic radiation (“light”) captured on or represented by a pixel of a digital image” and “For example, pixels depicting a region of a sample stained with hematoxylin may have high pixel intensities in the blue channel, pixels depicting a region of a sample stained with fastRed may have high pixel intensities in the red channel.”, in the Specification (para. 0026), “may generate one or more attention priors (e.g., a hematoxylin channel)”) 
calculating one or more probability maps based on the one or more determined attention priors (para. 0129, “the GUI is configured to create and present a heat map for the weights computed by the attention-MLL program for all tiles derived from a particular digital image”); generating an instance mask from the one or more calculated probability maps (para. 0168, “A “heat map” as used herein is a graphical representation of data where the individual values contained in a matrix are represented as colors and/or intensity values. According to some embodiments, the heat map is opaque and comprises at least some structures of the tissue slide image based on which the heat map is created. According to other embodiments, the heat map is semi-transparent and is displayed as an overlay on top of the tissue image used for creating the heat map. According to some embodiments, the heat map indicates each of a plurality of similarity scores or similarity score ranges via a respective color or pixel intensity”), wherein the instance mask corresponds to predicted features associated with the binary files (para. 0129, “the GUI is configured to create and present a heat map for the weights computed by the attention-MLL program for all tiles derived from a particular digital image”, the weights are the predicted features associated with the tissue images).

Regarding claim 6, Klaiman discloses the method of claim 5 (Fig. 1), wherein the binary file (Fig. 1, step 102, receive one or more tissue images) corresponds to slide images of one or more cells stained with hematoxylin and eosin dyes (para. 0017, “the received digital images comprise digital images of tissue samples whose pixel intensity values correlate with the amount of a non-biomarker specific stain, in particular H&E stain”, H&E is hematoxylin and eosin).

Regarding claim 7, Klaiman discloses the method of claim 6 (Fig. 1), wherein the one or more attention priors correspond to a hematoxylin channel extracted from the slide images (para. 0017, “the received digital images comprise digital images of tissue samples whose pixel intensity values correlate with the amount of a non-biomarker specific stain, in particular H&E stain”, para. 0174, “For example, pixels depicting a region of a sample stained with hematoxylin may have high pixel intensities in the blue channel, pixels depicting a region of a sample stained with fastRed may have high pixel intensities in the red channel.”, in the Specification (para. 0026), “may generate one or more attention priors (e.g., a hematoxylin channel)”).

Regarding claim 9, Klaiman discloses the method of claim 5 (Fig. 1), wherein the probability maps (para. 0168, “A “heat map” as used herein is a graphical representation of data where the individual values contained in a matrix are represented as colors and/or intensity values. According to some embodiments, the heat map is opaque and comprises at least some structures of the tissue slide image based on which the heat map is created. According to other embodiments, the heat map is semi-transparent and is displayed as an overlay on top of the tissue image used for creating the heat map. According to some embodiments, the heat map indicates each of a plurality of similarity scores or similarity score ranges via a respective color or pixel intensity”) correspond to a processed attention feature map and a hematoxylin and eosin feature map (para. 0034, “the GUI enables the user to select whether the relevance heat map is computed based on the numerical values of the MIL or based on the weights of the attention-MLL or based on the combined score. This may allow a user to identify if the output of the MIL and of the attention MLL in respect to the predictive power of a tile is significantly different.”, the machine learning that was used is an attention based machine learning, so the output heat map or probability maps correspond to processed attention feature map, the input image is a hematoxylin and eosin image so the output heat map or probability map corresponds to hematoxylin and eosin feature map).

Regarding claim 10, Klaiman discloses the method of claim 9 (Fig. 1), wherein calculating the probability masks (para. 0168, “A “heat map” as used herein is a graphical representation of data where the individual values contained in a matrix are represented as colors and/or intensity values. According to some embodiments, the heat map is opaque and comprises at least some structures of the tissue slide image based on which the heat map is created. According to other embodiments, the heat map is semi-transparent and is displayed as an overlay on top of the tissue image used for creating the heat map. According to some embodiments, the heat map indicates each of a plurality of similarity scores or similarity score ranges via a respective color or pixel intensity”) comprises: 
translating the processed attention feature map and the hematoxylin and eosin feature map (para. 0034, “the GUI enables the user to select whether the relevance heat map is computed based on the numerical values of the MIL or based on the weights of the attention-MLL or based on the combined score. This may allow a user to identify if the output of the MIL and of the attention MLL in respect to the predictive power of a tile is significantly different.”, the machine learning that was used is an attention based machine learning, so the output heat map or probability maps correspond to processed attention feature map, the input image is a hematoxylin and eosin image so the output heat map or probability map corresponds to hematoxylin and eosin feature map) to a first intermediate value using one or more first convolution kernels (para. 0177, “Wherein x.sub.ij is a data vector at location (i; j) in a particular layer, and y.sub.ij is the data vector at said location in the following layer, wherein y.sub.ij is an output generated by the activation functions of the network, where k is called the kernel size, s is the stride or subsampling factor, and f.sub.ks determines the layer type: a matrix multiplication for convolution or average pooling, a spatial max for max pooling, or an elementwise nonlinearity for an activation function, and so on for other types of layers. This functional form is maintained under composition, with kernel size and stride obeying the transformation rule:”); 
performing element-wise addition and non-linear transformation on the first intermediate value through a rectified linear unit and one or more second convolution kernels to generate a second intermediate value (para. 0142, “This learning can be mathematically described as the learning of a non-linear transform function that transforms the feature values into one of the labels provided during training. According to some embodiments, at testing time some minor structural changes are applied to the trained MIL program (such as disabling Dropout layers, etc.) and no sampling of the test data takes place. The main change when applying the trained MIL program at test time is that all instances (tiles) in the bags of the test data are analyzed by the MIL program to compute the final numerical values indicating the predictive power for each of the tiles and for each of a plurality of labels provided in the training phase. Finally, a final numerical value is computed for the whole image or for a particular patient by aggregating the numerical values computed for the tiles of the image for the plurality of labels.”, para. 0177, “wherein y.sub.ij is an output generated by the activation functions of the network, where k is called the kernel size, s is the stride or subsampling factor, and f.sub.ks determines the layer type: a matrix multiplication for convolution or average pooling, a spatial max for max pooling, or an elementwise nonlinearity for an activation function, and so on for other types of layers. This functional form is maintained under composition, with kernel size and stride obeying the transformation rule:”, para. 0177, “elementwise nonlinearity for an activation function”); 
generating one or more coefficients from the second intermediate value using a sigmoid function (para. 0032, “Computing the relevance heat map based on the weights computed by an attention-MLL may have the advantage that a second numerical measure for the prognostic relevance of a tile in addition to the numerical value of the MIL is evaluated and represented in the relevance heat map”, para. 0118, “an attention MLL is a machine learning logic adapted to compute a weight indicative of the predictive power of the feature vector of a tile in respect to a label assigned to the image a tile is derived from, and the weight can then be provided as input to the MIL or can be combined with the numerical values output by the MIL”, weights is the coefficient, para. 0125, “The weight computed for a particular tile and the respective feature vector represents the “attention” the MIL will draw for this tile during the training phase”)); and 
generating one or more probability map (para. 0239, “the relevance heat maps presented in the report tile gallery are indicative of the predictive power, or the attention-based weight, or of a combination thereof. In the depicted example, bright pixels in the heat maps depict areas in the image where tiles have a high predictive value, a high attention-based weight or combination thereof. According to embodiments, the computing of a relevance heat map comprises determining if the score of a tile (e.g. the numerical value, the weight or the combined value) is above a minimum percentage value of the score of the highest scoring tile of an image.”) values through element-wise multiplication of the one or more coefficients with the hematoxylin and eosin feature map and one or more third convolution kernels (para. 0130, “the method comprises computing, for each of the tiles, the numerical value being indicative of the predictive power of the feature vector associated with the tile in the form of a weighted numerical value. Each weighted numerical value of a tile is computed as a function of the weight computed by the attention MLL for said tile and of the numerical value computed by the MIL for said tile. In particular, the weighted numerical values can be computed by multiplying the weight computed by the attention MLL for a tile with the numerical value of the respective tile”, the numerical value is from the input image which is a hematoxylin and eosin image).

Regarding claim 11, Klaiman discloses the method of claim 10 (Fig. 1), further comprising back-propagating the one or more coefficients and the one or more probability map values to the one or more first, second, and third convolution kernels (para. 0120, “the difference of the aggregated numerical value from the label actually assigned to the bag is also considered as a form of “loss” of the MIL program that is to be minimized during backpropagation”, para. 0251, “the model of the MIL program is adapted iteratively using back propagation based on the computed loss values”).

Regarding claim 12, Klaiman discloses a computer system (Fig. 11) for predicting features in binary files (Abstract, “predicting biomarker status and biomarker metrics from histopathology slide images”), the computer system (Fig. 11) comprising: 
one or more computer-readable non-transitory storage media (para. 0218, “a volatile or non-volatile storage medium 210. For example, the storage medium can be a hard disk drive, e.g. an electromagnetic or flash drive. It can be a magnetic, semi-conductor based or optic data storage. The storage medium can be a volatile medium, e.g. the main memory, which only temporarily comprises data.”) configured to store computer program code (para. 0179, “an MLL can be a program code that is at least partially not explicitly specified by a programmer, but that is implicitly learned and modified in a data-driven learning process that builds one or more implicit or explicit models from sample inputs. Machine learning may employ supervised or unsupervised learning. Effective machine learning is often difficult because finding patterns is hard and often not enough training data are available.”); and 
one or more computer processors (para. 0152, “at least one processor”) configured to access said computer program code (para. 0179, “an MLL can be a program code that is at least partially not explicitly specified by a programmer.) and operate as instructed by said computer program code, said computer program code (para. 0179, “an MLL can be a program code that is at least partially not explicitly specified by a programmer, but that is implicitly learned and modified in a data-driven learning process that builds one or more implicit or explicit models from sample inputs. Machine learning may employ supervised or unsupervised learning. Effective machine learning is often difficult because finding patterns is hard and often not enough training data are available.”) including: 
receiving code (para. 0179, “an MLL can be a program code that is at least partially not explicitly specified by a programmer.) configured to cause the one or more computer processors (para. 0152, “at least one processor”) to receive a binary file (Fig. 1, step 102, receive one or more tissue images); 
calculating code (para. 0179, “an MLL can be a program code that is at least partially not explicitly specified by a programmer.) configured to cause the one or more computer processors (para. 0152, “at least one processor”) to calculate a feature value corresponding to latent space of the binary file (Fig. 1, step 104, 106, and 108, splitting each image into a bag of tiles, each tile having assigned the image label and computing a feature vector comprising image features extracted selectively from said tile, the tile corresponds to the latent space, para. 0209, “a Multiple-Instance-Learning (MIL) program 226 is trained on all the tiles and respective feature vectors of all images received for all patients in the group. Thereby, the MIL program treats each set of tiles as a bag of tiles having the same label. The training comprises analyzing the feature vectors 220 of the tiles in the training data set for computing for each of the tiles a numerical value 228. This numerical value indicates the predictive power of the feature vector associated with the tile in respect to the label assigned to the image from which the tile was derived.”); and 
generating code (para. 0179, “an MLL can be a program code that is at least partially not explicitly specified by a programmer.) configured to cause the one or more computer processors (para. 0152, “at least one processor”) to generate a new binary file on the calculated feature value (Fig. 1, step 108 and 110,  para. 0211, “the image analysis system outputs an image tile report gallery 206 via a GUI 232 generated by an image analysis software. An example of a GUI comprising a report image tile gallery is depicted in FIG. 3. The report gallery comprises a subset of the tiles, whereby the subset is sorted in accordance with their respectively computed numerical value.”).

Regarding claim 13, Klaiman discloses the computer system of claim 12 (Fig. 11), wherein the feature value is calculated by a dual- encoder attention-based U-net architecture (para. 0077, “the trained machine learning logic to be used for feature extraction (“feature extraction MLL”) is trained in a supervised method by taking an MLL of type fully convolutional network that includes a bottleneck, like UNET”, para. 0080, “According to one example, the network of the feature-extraction MLL has a UNET based network architecture.”, para. 0025, “a weight computed for each tile by an attention-MLL”).

Regarding claim 14, Klaiman discloses the computer system of claim 12 (Fig. 11), wherein the received binary file comprises at least one from among an image, an animation, a video, and a sound (Fig. 1, step 102, receive one or more tissue images).

Regarding claim 15, Klaiman discloses the computer system of claim 12 (Fig. 11), wherein calculating the feature value (Fig. 1, step 104, 106, and 108, splitting each image into a bag of tiles, each tile having assigned the image label and computing a feature vector comprising image features extracted selectively from said tile, the tile corresponds to the latent space, para. 0209, “a Multiple-Instance-Learning (MIL) program 226 is trained on all the tiles and respective feature vectors of all images received for all patients in the group. Thereby, the MIL program treats each set of tiles as a bag of tiles having the same label. The training comprises analyzing the feature vectors 220 of the tiles in the training data set for computing for each of the tiles a numerical value 228. This numerical value indicates the predictive power of the feature vector associated with the tile in respect to the label assigned to the image from which the tile was derived.”) comprises:determining one or more attention priors from the received binary file (para. 0017, “the received digital images comprise digital images of tissue samples whose pixel intensity values correlate with the amount of a non-biomarker specific stain, in particular H&E stain”, para. 0174, “term “intensity information” or “pixel intensity” as used herein is a measure of the amount of electromagnetic radiation (“light”) captured on or represented by a pixel of a digital image” and “For example, pixels depicting a region of a sample stained with hematoxylin may have high pixel intensities in the blue channel, pixels depicting a region of a sample stained with fastRed may have high pixel intensities in the red channel.”, in the Specification (para. 0026), “may generate one or more attention priors (e.g., a hematoxylin channel)”) 
calculating one or more probability maps based on the one or more determined attention priors (para. 0129, “the GUI is configured to create and present a heat map for the weights computed by the attention-MLL program for all tiles derived from a particular digital image”); generating an instance mask from the one or more calculated probability maps (para. 0168, “A “heat map” as used herein is a graphical representation of data where the individual values contained in a matrix are represented as colors and/or intensity values. According to some embodiments, the heat map is opaque and comprises at least some structures of the tissue slide image based on which the heat map is created. According to other embodiments, the heat map is semi-transparent and is displayed as an overlay on top of the tissue image used for creating the heat map. According to some embodiments, the heat map indicates each of a plurality of similarity scores or similarity score ranges via a respective color or pixel intensity”), wherein the instance mask corresponds to predicted features associated with the binary files (para. 0129, “the GUI is configured to create and present a heat map for the weights computed by the attention-MLL program for all tiles derived from a particular digital image”, the weights are the predicted features associated with the tissue images).

Regarding claim 16, Klaiman discloses the computer system of claim 15 (Fig. 11), wherein the binary file (Fig. 1, step 102, receive one or more tissue images) corresponds to slide images of one or more cells stained with hematoxylin and eosin dyes (para. 0017, “the received digital images comprise digital images of tissue samples whose pixel intensity values correlate with the amount of a non-biomarker specific stain, in particular H&E stain”, H&E is hematoxylin and eosin).

Regarding claim 17, Klaiman discloses the computer system of claim 16 (Fig. 11), wherein the one or more attention priors correspond to a hematoxylin channel extracted from the slide images (para. 0017, “the received digital images comprise digital images of tissue samples whose pixel intensity values correlate with the amount of a non-biomarker specific stain, in particular H&E stain”, para. 0174, “For example, pixels depicting a region of a sample stained with hematoxylin may have high pixel intensities in the blue channel, pixels depicting a region of a sample stained with fastRed may have high pixel intensities in the red channel.”, in the Specification (para. 0026), “may generate one or more attention priors (e.g., a hematoxylin channel)”).

Regarding claim 19, Klaiman discloses the computer system of claim 15 (Fig. 11), wherein the probability maps (para. 0168, “A “heat map” as used herein is a graphical representation of data where the individual values contained in a matrix are represented as colors and/or intensity values. According to some embodiments, the heat map is opaque and comprises at least some structures of the tissue slide image based on which the heat map is created. According to other embodiments, the heat map is semi-transparent and is displayed as an overlay on top of the tissue image used for creating the heat map. According to some embodiments, the heat map indicates each of a plurality of similarity scores or similarity score ranges via a respective color or pixel intensity”) correspond to a processed attention feature map and a hematoxylin and eosin feature map (para. 0034, “the GUI enables the user to select whether the relevance heat map is computed based on the numerical values of the MIL or based on the weights of the attention-MLL or based on the combined score. This may allow a user to identify if the output of the MIL and of the attention MLL in respect to the predictive power of a tile is significantly different.”, the machine learning that was used is an attention based machine learning, so the output heat map or probability maps correspond to processed attention feature map, the input image is a hematoxylin and eosin image so the output heat map or probability map corresponds to hematoxylin and eosin feature map), and wherein calculating the probability masks (para. 0168, “A “heat map” as used herein is a graphical representation of data where the individual values contained in a matrix are represented as colors and/or intensity values. According to some embodiments, the heat map is opaque and comprises at least some structures of the tissue slide image based on which the heat map is created. According to other embodiments, the heat map is semi-transparent and is displayed as an overlay on top of the tissue image used for creating the heat map. According to some embodiments, the heat map indicates each of a plurality of similarity scores or similarity score ranges via a respective color or pixel intensity”) comprises: 
translating the processed attention feature map and the hematoxylin and eosin feature map (para. 0034, “the GUI enables the user to select whether the relevance heat map is computed based on the numerical values of the MIL or based on the weights of the attention-MLL or based on the combined score. This may allow a user to identify if the output of the MIL and of the attention MLL in respect to the predictive power of a tile is significantly different.”, the machine learning that was used is an attention based machine learning, so the output heat map or probability maps correspond to processed attention feature map, the input image is a hematoxylin and eosin image so the output heat map or probability map corresponds to hematoxylin and eosin feature map) to a first intermediate value using one or more first convolution kernels (para. 0177, “Wherein x.sub.ij is a data vector at location (i; j) in a particular layer, and y.sub.ij is the data vector at said location in the following layer, wherein y.sub.ij is an output generated by the activation functions of the network, where k is called the kernel size, s is the stride or subsampling factor, and f.sub.ks determines the layer type: a matrix multiplication for convolution or average pooling, a spatial max for max pooling, or an elementwise nonlinearity for an activation function, and so on for other types of layers. This functional form is maintained under composition, with kernel size and stride obeying the transformation rule:”); 
performing element-wise addition and non-linear transformation on the first intermediate value through a rectified linear unit and one or more second convolution kernels to generate a second intermediate value (para. 0142, “This learning can be mathematically described as the learning of a non-linear transform function that transforms the feature values into one of the labels provided during training. According to some embodiments, at testing time some minor structural changes are applied to the trained MIL program (such as disabling Dropout layers, etc.) and no sampling of the test data takes place. The main change when applying the trained MIL program at test time is that all instances (tiles) in the bags of the test data are analyzed by the MIL program to compute the final numerical values indicating the predictive power for each of the tiles and for each of a plurality of labels provided in the training phase. Finally, a final numerical value is computed for the whole image or for a particular patient by aggregating the numerical values computed for the tiles of the image for the plurality of labels.”, para. 0177, “wherein y.sub.ij is an output generated by the activation functions of the network, where k is called the kernel size, s is the stride or subsampling factor, and f.sub.ks determines the layer type: a matrix multiplication for convolution or average pooling, a spatial max for max pooling, or an elementwise nonlinearity for an activation function, and so on for other types of layers. This functional form is maintained under composition, with kernel size and stride obeying the transformation rule:”, para. 0177, “elementwise nonlinearity for an activation function”); 
generating one or more coefficients from the second intermediate value using a sigmoid function (para. 0032, “Computing the relevance heat map based on the weights computed by an attention-MLL may have the advantage that a second numerical measure for the prognostic relevance of a tile in addition to the numerical value of the MIL is evaluated and represented in the relevance heat map”, para. 0118, “an attention MLL is a machine learning logic adapted to compute a weight indicative of the predictive power of the feature vector of a tile in respect to a label assigned to the image a tile is derived from, and the weight can then be provided as input to the MIL or can be combined with the numerical values output by the MIL”, weights is the coefficient, para. 0125, “The weight computed for a particular tile and the respective feature vector represents the “attention” the MIL will draw for this tile during the training phase”)); and 
generating one or more probability map (para. 0239, “the relevance heat maps presented in the report tile gallery are indicative of the predictive power, or the attention-based weight, or of a combination thereof. In the depicted example, bright pixels in the heat maps depict areas in the image where tiles have a high predictive value, a high attention-based weight or combination thereof. According to embodiments, the computing of a relevance heat map comprises determining if the score of a tile (e.g. the numerical value, the weight or the combined value) is above a minimum percentage value of the score of the highest scoring tile of an image.”) values through element-wise multiplication of the one or more coefficients with the hematoxylin and eosin feature map and one or more third convolution kernels (para. 0130, “the method comprises computing, for each of the tiles, the numerical value being indicative of the predictive power of the feature vector associated with the tile in the form of a weighted numerical value. Each weighted numerical value of a tile is computed as a function of the weight computed by the attention MLL for said tile and of the numerical value computed by the MIL for said tile. In particular, the weighted numerical values can be computed by multiplying the weight computed by the attention MLL for a tile with the numerical value of the respective tile”, the numerical value is from the input image which is a hematoxylin and eosin image).

Regarding claim 20, Klaiman discloses a non-transitory computer readable medium (para. 0151, “a volatile or non-volatile storage medium”) having stored thereon a computer program for predicting features in binary files (para. 0114, “One of the sub-networks of the trained Siamese network is stored separately on a storage medium and is used as the component of the trained MLL that is used for computing the feature vectors of the tiles”), the computer program configured to cause one or more computer processors (Fig. 11, processor 982) to: 
receive a binary file (Fig. 1, step 102, receive one or more tissue images); 
calculating a feature value corresponding to latent space of the binary file (Fig. 1, step 104, 106, and 108, splitting each image into a bag of tiles, each tile having assigned the image label and computing a feature vector comprising image features extracted selectively from said tile, the tile corresponds to the latent space, para. 0209, “a Multiple-Instance-Learning (MIL) program 226 is trained on all the tiles and respective feature vectors of all images received for all patients in the group. Thereby, the MIL program treats each set of tiles as a bag of tiles having the same label. The training comprises analyzing the feature vectors 220 of the tiles in the training data set for computing for each of the tiles a numerical value 228. This numerical value indicates the predictive power of the feature vector associated with the tile in respect to the label assigned to the image from which the tile was derived.”); and 
generating a new binary file on the calculated feature value (Fig. 1, step 108 and 110,  para. 0211, “the image analysis system outputs an image tile report gallery 206 via a GUI 232 generated by an image analysis software. An example of a GUI comprising a report image tile gallery is depicted in FIG. 3. The report gallery comprises a subset of the tiles, whereby the subset is sorted in accordance with their respectively computed numerical value.”).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Klaiman in view of Wang et al. "Dual Encoding U-Net for Retinal Vessel Segmentation" (2019), hereinafter referred to as Wang.

Regarding claim 3, Klaiman discloses the method of claim 2 (Fig. 1), wherein the dual-encoder attention-based U-net architecture (Fig. 5, para. 0077, “the trained machine learning logic to be used for feature extraction (“feature extraction MLL”) is trained in a supervised method by taking an MLL of type fully convolutional network that includes a bottleneck, like UNET”, para. 0080, “According to one example, the network of the feature-extraction MLL has a UNET based network architecture.”, para. 0025, “a weight computed for each tile by an attention-MLL”).

Klaiman does not explicitly disclose a pre-processing module, a post-processing module, and a dual-encoder u-net, comprising one or more input nodes, one or more attention prior processing nodes, one or more attention skip modules, and one or more output nodes.
	However, Wang teaches a dual-encoder attention-based U-net architecture (Fig. 2) comprising a pre-processing module (Section 2, “retinal image preprocessing”), a post-processing module (Section 1, “image processing algorithms, including pre-processing, segmentation and postprocessing”, Sec. 2.1, “it is necessary to make an image enhancement before postprocessing”, Fig. 1, Recompose), and a dual-encoder u-net (Fig. 1), comprising one or more input nodes (Fig. 1, input patches), one or more attention prior processing nodes (Section 2.2, “In encoder, a spatial path was designed to preserve the spatial information and a context path was used to capture more semantic information.”, Fig. 2 context path), one or more attention skip modules (Fig. 2, Attention skip module), and one or more output nodes (Fig. 1, output patches).
Klaiman and Wang are both considered to be analogous to the claimed invention because they are in the same field of attention based U-net architecture. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Klaiman to incorporate the teachings of Wang of a dual encoder attention-based U-net architecture comprising a pre-processing module, a post-processing module, and a dual-encoder u-net, comprising one or more input nodes, one or more attention prior processing nodes, one or more attention skip modules, and one or more output nodes. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to predict a better accuracy (Wang, Section 2.2).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klaiman in view of Vahadane et al. "Structure-Preserving Color Normalization and Sparse Stain Separation for Histological Images " (2016), hereinafter referred to as Vahadane.

Regarding claim 8, Klaiman discloses the method of claim 7 (Fig. 1), wherein determining the attention priors (para. 0017, “the received digital images comprise digital images of tissue samples whose pixel intensity values correlate with the amount of a non-biomarker specific stain, in particular H&E stain”, para. 0174, “term “intensity information” or “pixel intensity” as used herein is a measure of the amount of electromagnetic radiation (“light”) captured on or represented by a pixel of a digital image” and “For example, pixels depicting a region of a sample stained with hematoxylin may have high pixel intensities in the blue channel, pixels depicting a region of a sample stained with fastRed may have high pixel intensities in the red channel.”, in the Specification (para. 0026), “may generate one or more attention priors (e.g., a hematoxylin channel)”).

Klaiman does not explicitly disclose color-normalizing the slide images, factorizing the color-normalized slide images into a stain color matrix and an optical density factor, and separating the factorized images into the hematoxylin channel and an eosin channel.
	However, Vahadane teaches color-normalizing the slide images (Section I, page 1963, “color normalization is built on top of SNMF-based stain separation, and is called structure-preserving color normalization (SPCN). SPCN works by replacing the color basis of a source image with those of a pathologist-preferred target image, while still maintaining its original stain concentrations”), factorizing the color-normalized slide images into a stain color matrix and an optical density factor (Section III.B, “first we estimate their color appearances and stain density maps by factorizing into , and into using proposed SNMF (5). Then, a scaled version of the density map of source is combined with color appearance of the target instead of that of the source to generate the normalized source image.”, Section IV.A.4, “We varied from 0 to 0.2 in steps of 0.02 and computed rRMSE of the estimated stain color matrix and the Pearson correlation of the estimated stain density maps.”), and separating the factorized images into the hematoxylin channel and an eosin channel (Fig. 7, hematoxylin stain and eosin stain are separated, “Application of NMF and SNMF based stain separation on a sample image. (a) H&E image. (b) NMF H stain. (c) NMF E stain. (d) Expert scores. (e) SNMF H stain. (f) SNMF E stain.”).
Klaiman and Vahadane are both considered to be analogous to the claimed invention because they are in the same field of hematoxylin and eosin imaging process. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Klaiman to incorporate the teachings of Vahadane of color-normalizing the slide images, factorizing the color-normalized slide images into a stain color matrix and an optical density factor, and separating the factorized images into the hematoxylin channel and an eosin channel. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to separate the stain accurately (Vahadane, Section V).

Regarding claim 18, Klaiman discloses the computer system of claim 17 (Fig. 11), wherein determining the attention priors (para. 0017, “the received digital images comprise digital images of tissue samples whose pixel intensity values correlate with the amount of a non-biomarker specific stain, in particular H&E stain”, para. 0174, “term “intensity information” or “pixel intensity” as used herein is a measure of the amount of electromagnetic radiation (“light”) captured on or represented by a pixel of a digital image” and “For example, pixels depicting a region of a sample stained with hematoxylin may have high pixel intensities in the blue channel, pixels depicting a region of a sample stained with fastRed may have high pixel intensities in the red channel.”, in the Specification (para. 0026), “may generate one or more attention priors (e.g., a hematoxylin channel)”).

Klaiman does not explicitly disclose color-normalizing the slide images, factorizing the color-normalized slide images into a stain color matrix and an optical density factor, and separating the factorized images into the hematoxylin channel and an eosin channel.
	However, Vahadane teaches color-normalizing the slide images (Section I, page 1963, “color normalization is built on top of SNMF-based stain separation, and is called structure-preserving color normalization (SPCN). SPCN works by replacing the color basis of a source image with those of a pathologist-preferred target image, while still maintaining its original stain concentrations”), factorizing the color-normalized slide images into a stain color matrix and an optical density factor (Section III.B, “first we estimate their color appearances and stain density maps by factorizing into , and into using proposed SNMF (5). Then, a scaled version of the density map of source is combined with color appearance of the target instead of that of the source to generate the normalized source image.”, Section IV.A.4, “We varied from 0 to 0.2 in steps of 0.02 and computed rRMSE of the estimated stain color matrix and the Pearson correlation of the estimated stain density maps.”), and separating the factorized images into the hematoxylin channel and an eosin channel (Fig. 7, hematoxylin stain and eosin stain are separated, “Application of NMF and SNMF based stain separation on a sample image. (a) H&E image. (b) NMF H stain. (c) NMF E stain. (d) Expert scores. (e) SNMF H stain. (f) SNMF E stain.”).
Klaiman and Vahadane are both considered to be analogous to the claimed invention because they are in the same field of hematoxylin and eosin imaging process. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system as taught by Klaiman to incorporate the teachings of Vahadane of color-normalizing the slide images, factorizing the color-normalized slide images into a stain color matrix and an optical density factor, and separating the factorized images into the hematoxylin channel and an eosin channel. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to separate the stain accurately (Vahadane, Section V).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/ANDREW M MOYER/Primary Examiner, Art Unit 2663